Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
	Claims 13-18 and 20-21 are pending. 
Claims 13, 14, 17 and 20 have been examined. 
	Claims 15-16, 18 and 21 are withdrawn from consideration because they belong to non-elected Groups and/or Species. 
	The rejection of claims 13, 14, 17 and 20  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to Applicant’s amendments filed 4/19/2021. 

				Interview Summary Record
	The Examiner’s finding set forth in an interview summary mailed 4/23/2021 that the amended claims filed 4/19/2021 are withdrawn as a non-elected invention due to original presentation is reversed. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 13, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalrymple et al. US PG PUB 2006/0234871 (hereinafter Dalrymple) in view of Kururay EP 050375 (hereinafter Kururay) cited by the European Search Report. 

Claim 13.  
Dalrymple teaches: 
A method of sealing a set cement a subterranean formation, the method comprising; [0003] teaches squeeze or remedial cementing;
injecting a composition into a subterranean formation wherein the composition is in contact with a set cement and wwherein the composition comprises: [0006] placing sealant compositions comprising gels in a wellbore; [0142] teaches a cement column disposed in the annulus of the wellbore between the conduit and the wall of the wellbore; 
a maleic anhydride copolymer comprising: first repeat units [I] and II:  
  
    PNG
    media_image1.png
    61
    167
    media_image1.png
    Greyscale
  
25I                                     II 
wherein each R1 is independently selected from the group consisting of  -H, -O(C1-C5)alkyl, and -(C1-C5)alkyl, and each R2 is independently selected from the group consisting of -H, -O(C1-C5)alkyl, and -(C1-C5)alkyl; Applicant elected H, covered by the alpha-olefin; maleic anhydride covers repeat unit II; [0109] maleic anhydride copolymers in a gel system capable of Such polymers can be homopolymers, copolymers, and/or terpolymers made from a variety of monomers” emphasis added . “Examples of suitable polymers include .. sulfonated styrene /maleic anhydride copolymers”;
and 36Attorney Docket No.: SA7183 / 38136-0201001 / ASC0150 at least one second repeat unit selected from the group consisting of repeat units 
III and IV:

    PNG
    media_image2.png
    67
    152
    media_image2.png
    Greyscale
 IIII                                   IV 
5wherein each R3 is independently selected from the group consisting of -OH and -O-M1, each M1 is independently selected from the group consisting of an alkali metal, an alkaline earth metal, an ammonium ion, and a quaternary ammonium ion, and each R4 is independently selected from the group consisting of -NH2 and -OM'; Applicant elected hydroxyl group; and an aminosilane crosslinker having a single primary amine group; Group III is present because the gelation agent [0070] of NaOH will react with some of the maleic anhydrides in the polymer chain and convert the molecule to a dicarboxylic in a well known and practiced reaction; [0050] teaches methacrylic acid (compound III) is desirable; a single primary amine group is disclosed in [0097] as a hardening agent such as 3-aminopropyltrimethoxysilane. This is a crosslinker. Also taught as a crosslinker is aliphatic amines, arakylamine, heteroaralkylamines see [0013]. 
wherein the aminosilane crosslinker is present in the composition at 1 wt. % or greater; [0034] teaches “The amount of silane coupling agent included in a sealant composition is preferably in the range of from about 0.1% to about 3% by weight of the sealant composition, more preferably about 1% by weight of the sealant composition”;   
allowing the 10maleic anhydride copolymer to crosslink with the aminosilane crosslinker to form a sealant,  There are no positive method steps recited. The hardening agent 3-aminopropyltrimethoxysilane is considered to be a crosslinker will naturally crosslink the maleic anhydride copolymer;
wherein the composition comprises a gelling agent, [0070] teaches a gelation accelerating agent;
and wherein the crosslinking the maleic anhydride copolymer with the aminosilane crosslinker to form the sealant occurs in the contact with the set cement. [0098] the compositions set and harden with water, [0099] teaches without premature hardening because of the gel system has included therein the water soluble polymer having functional groups of carboxylic acid and carboxylic acid derivatives, the maleic acid and maleic anhydrides; presence does not imply any particular structure or location; given it’s broadest reasonable interpretation it may mean that the crossliinking is near the cement.

Dalrymple does not specifically disclose:
 (I) is an ethylene monomer. 

Kururay teaches Applicants claimed compound with monomers (I), (II) and (III); abstract teaches alpha-olefin-maleic anhydride copolymer; alpha-olefin covers repeat unit I, maleic anhydride covers repeat unit II; ethylene is taught on page 9, l. 8 covering compound I; Isobutylene is  taught on page 9, l. 8. the dicarboxylic acid (III) is taught in the abstract as follows: “partial neutralization product obtained by reaction of an alkali metal hydroxide with a carboxyl-containing polymer ... alpha-olefin-maleic anhydride copolymer”; teaches at page 2 the background of his invention and the art includes “dehydrating agents” that “make good use of water swellability of the resins...in the field of civil engineering and construction industry. 
Kururay teaches at page 2 the background of his invention and the art includes “dehydrating agents” that “make good use of water swellability of the resins...in the field of civil engineering and construction industry.  
	It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Dalrymple and use the ethylene/maleic anhydride/maleic acid copolymer of Kururay as the water swellable polymer of Dalrymple with a reasonable expectation of success because Dalrymple teaches the general necessity for using  a maleic anhydride/maleic acid copolymer and even provides a specific example a styrene/maleic anhydride/maleic acid copolymer; Dalrymple teaches that many types of maleic anhydride/maleic acid copolymer and Kururay teaches a maleic anhydride/maleic acid copolymer having having superior water uptake capabilities and superior strength, both desirable properties in set cements. Kururay and Dalrymple both teach the bonding ability of the dicarboxylic acid moieties, the amine crosslinking agents and the wellbore casing and/or subterranean formation.
	Dalrymple does not specifically disclose:
	wherein the gelation time for the composition is less than 60 minutes.
	The Examiner makes the following findings of fact: The gelation time for the prior art composition of Dalrymple is dependent on the amount of aminosilane crosslinker which would speed up gelation time. Additionally any gel retarders would naturally slow down gelation. Dalrymple teaches that gel retarders may be used in an amount of 0-5%, see [0138].  The gelation time is also affected by temperature; the hotter the faster the crosslinking reaction will proceed. The gellation time is also affected by the pH of the composition; see [0006]. Dalrymple also teaches at [0006] “A need therefore exists to control the gel time of such squeeze sealant compositions, thus ensuring that they can be properly placed in permeable zones downhole to prevent fluids from flowing into the wellbore” which is the same problem faced by Applicant. In fact Applicant recognizes that these factors are all present in designing a cement composition with an appropriate chosen gel time, see specification at page 11, lines 9-30. Applicant’s own examples bear this out; Table 1 shows increased gel times when the aminosilane crosslinker 1 is decreased from 2 wt % to 1 wt %, (Sample A has 2 wt% aminosilane and a gell time of 26 minutes; Sample H has 1 wt% aminosilane and a gel time of 39 minutes). 

		Dalrymple does not specifically disclose:	
in the presence of set cement.
Because Dalrymple teaches to “repair a poor primary cement job” (see [0003]) it would be obvious that the cement has already set.  Thus this limitation is either anticipated or the presence of set cement would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date.

Claim 14. 
Dalrymple teaches:
wherein crosslinking the maleic anhydride copolymer with the aminosilane crosslinker to form the sealant occurs near a casing, a casing-casing annulus, a 15tubing-casing annulus, or a casing-formation annulus. Applicant elected near a casing.  [0142] teaches a cement column disposed in the annulus of the wellbore between the conduit and the wall of the wellbore.


Claim 17. 

comprising forming siloxane bonds between the aminosilane 25crosslinker and a siliceous material in contact with the composition.  [0097] teaches 3-aminopropyltrimethoxysilane and [0098] teaches adding cement materials comprising silicon, oxygen different silica cements, which would naturally form siloxane bonds with the aminosilane crosslinkers.
 
Claim 520. 
Dalrymple teaches:
wherein the aminosilane crosslinker has 0, 1, or 2 secondary amine groups.  [0097] the  3-aminopropyltrimethoxysilane has zero secondary amine groups.

Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered.
Applicant argues Dalrymple does not teach an aminosilane crosslinker. The Examiner respectfully disagrees. Dalrymple teaches at [0097] a hardening agent such as 3-aminopropyltrimethoxysilane. This is a crosslsiinker. Applicant has not disputed this fact, specifically. If one considers what a crosslinker does, it hardens the polymer by crosslinker. Also, Applicant is requested to please consider US Patent No. 4,618,390 which recites “The hardening agent (or "polyisocyanate hardener" or " crosslinker")”. Also US PG PUB 2010/0305267 at [0003] which recites “a crosslinker (crosslinking agent, curing agent, hardening agent)”.  The rejection has also been amended to specify where Dalrymple teaches other single amine crosslinkers.
Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
1)  US PG PUB 2005/0269080 teaches that maleic acid/maleic anhydride functionalities in copolymers to provide crosslinking sites, [0054].
2) US Patent No. 7,762,329 teaches swellable particles of isobutylene/maleic anhydride copolymer for cements to seal annulus having silane coupling agents where the copolymer advantageously sealed to the wellbore via crosslinking with the swellable polymer.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

	/CHARLES R NOLD/             Examiner, Art Unit 3674